           Case 1:19-cv-03441-JLC Document 34 Filed 06/23/20 Page 1 of 1

                                                                                                     6/23/2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
SHAMIMA HOSSAIN,                                               :
                                                               :   ORDER OF DISMISSAL
                           Plaintiff,                          :
                                                               :   19-CV-3441 (JLC)
         -v-                                                   :
                                                               :
BEST BUY STORES, LP,                                           :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The Court having been advised by counsel’s letter dated June 22, 2020 (Dkt. No. 33) that

all claims asserted herein have been settled, it is hereby ORDERED that the above-entitled

action be and is hereby dismissed and discontinued without costs, but without prejudice to the

right to reopen the action within 30 days of the date of this Order if the settlement is not

consummated.

        To be clear, any application to reopen must be filed within 30 days of the date of this

Order; any application to reopen filed thereafter may be denied solely on that basis. Further, if

the parties wish for the Court to retain jurisdiction for the purposes of enforcing any settlement

agreement, they must submit the settlement agreement to the Court within the same 30-day

period to be “so ordered” by the Court.

        Any pending motions are moot. The Clerk is directed to close this case.

        SO ORDERED.

Dated: New York, New York
       June 23, 2020
